Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance              
        Claims 1, 4, 6 and 11-21 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the front portion includes a gearbox case; and the adjusting holder is a single adjusting holder for assisting in adjusting the depth of the blade, in combination with other limitations set forth in claims 1, 13 and 18.

             Regarding claims 1, 13 and 18, Forsberg (2,156,182) and Moreno (2013/0081284) alone or in combination, as set forth in the rejection of the claims in the Non-Final Rejection mailed on 06/07/2021, fail to teach the above limitations set forth in claims 1, 13 and 18.
            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 13 and 18. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
2.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
   September 3, 2021